Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned directors of Norfolk Southern Corporation, a corporation organized under the laws of the Commonwealth of Virginia (the "Corporation"), hereby constitute and appoint James A. Hixon and James A. Squires (with full power to each of them to act alone), his/her true and lawful attorneys-in-fact and agents for him/her and on his/her behalf and in his/her name, place and stead, in all cases with full power of substitution and resubstitution, in any hand and all capacities, to sign, execute and affix his/her seal to and file with the Securities and Exchange Commission (or any other governmental or regulatory authority) on behalf of the Corporation a Form S-4 Registration Statement, and all amendments or supplements thereto with all exhibits and any and all documents required to be filed with respect thereto, and grants to each of them full power and authority to do and to perform each and every act and thing requisite and necessary to be done in and about the premises in order to effectuate the same as fully and to all intents and purposes as he/she himself/herself might or could do if personally present, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned directors has hereunto set his/her hand, as of the date specified. Dated: September 27, 2011. Signatures Title Date /s/ Gerald L. Baliles Director September 27, 2011 Gerald L. Baliles /s/ Thomas D. Bell, Jr. Director September 27, 2011 Thomas D. Bell, Jr. /s/ Erskine B. Bowles Director September 27, 2011 Erskine B. Bowles /s/ Robert A. Bradway Director September 27, 2011 Robert A. Bradway /s/ Daniel A. Carp Director September 27, 2011 Daniel A. Carp /s/ Alston D. Correll Director September 27, 2011 Alston D. Correll /s/ Karen N. Horn Director September 27, 2011 Karen N. Horn /s/ Burton M. Joyce Director September 27, 2011 Burton M. Joyce /s/ Steven F. Leer Director September 27, 2011 Steven F. Leer /s/ Michael D. Lockhart Director September 27, 2011 Michael D. Lockhart /s/ J. Paul Reason Director September 27, 2011 J. Paul Reason
